DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-18, 21, 24-27, 30, 32 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 15, the closest prior arts, Fecteau (US Patent No. 7,842,257 B2 discloses the claimed radial flow or axial-radial flow catalytic chemical reactor (Figure 7, numerals 70, III, 86– cylinders same as claimed perforated tubes, 85 – inlet and closed end at bottom of cylinders (86), Figures 2-5, numerals 20, 26- same as claimed rings that supports said plurality of perforated tubes and Figure 2-5, numerals 22, 26, 30, and 32, Column 1, Lines 61-67 – oblong or slotted, Column 2, Lines 46-57). However, Fecteau reference does not disclose that each of said plurality of perforated tubes includes a butt welded perforated strip or a butt welded perforated metal sheet, each of said plurality of perforated tubes has a ratio between a wall thickness thereof and a diameter thereof that is less than or equal to 1/10 or each of said plurality of perforated tubes has a ratio between a wall thickness thereof and a perimeter of the flattened cross-section, the oval cross-section, or the substantially elliptical cross-section that is less than or equal to 1/30 and each of said plurality of perforated tubes includes holes with a diameter of at least 1 mm. Tanaka et al. (US Patent No. 6,892,928 B2) or Bacroix et al. (US Patent No. 3,314,141) disclose methods and devices for manufacturing metals tube by helically coiling a sheet metal strip (Bacroix et al. - Figure 1 and 2) or by butt welding of metal members by high frequency heating current along the longitudinal axis of the tubes (Tanaka et al.– Figures 1 and 2).
However, neither Fecteau nor Tanaka et al. and/or Bacroix et al. discloses the claimed ratio between a wall thickness thereof and a diameter thereof that is less than or equal to 1/10 or each of said plurality of perforated tubes has a ratio between a wall thickness thereof and a perimeter of the flattened cross-section, the oval cross-section, or the substantially elliptical cross-section that is less than or equal to 1/30 and each of said plurality of perforated tubes includes holes with a diameter of at least 1 mm. There is no motivation/suggestion to modify the above teachings with these perforated tubes’ dimensions.
Claims 17-18, 21, 24-27, 30, 32 and 35 directly or indirectly depend on Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774